DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 39-66 are pending.
No Claim(s) is/are amended.
No Claim(s) is/are added.
Claims 39-50, 53-64 and 66 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 06/20/2022 have been fully considered but they are not persuasive.
35 U.S.C. §103 Rejections
Regarding claim 39, recites “a DCI formatting indicator is a configurably sized indicator related to a flexible-interpretation DCI format,”  The Office Action cites paragraph 0088 and 0089 of Malik as disclosing a “DCI flag” that “may be a single-bit value where a ‘1’ value indicates that the TTI includes a slow PDCCH portion 397 and a ‘0’ value indicates that the TTI does not include a slow PDCCH portion 397”.  However, Applicant respectfully submits that Mallik fails to discloses or suggest that the “DCI flag” may be “configurably sized” 
In response to applicant’s argument, the Examiner respectfully disagrees.
The specification of the instant application discloses that a method of defining the DCI formatting indicator with a configurable size (e.g., X bits, where X is configured by higher layers) in the DCI in paragraph [0086].  Malik discloses a “DCI flag” may be a single-bit value where a “1” value indicates that the TTI includes a slow PDCCH portion 397 and a “0” value indicates that the TTI does not include a slow PDCCH portion 397 in paragraph [0089].  In other words, the “DCI flag” of Mallik is “configurable size”
Regarding claims 55, 56 and 66 recite similar features of claim 39 are also rejected for the same reason set forth in claim 39.
Regarding claim 46, the applicant argues that Mallik does not disclose or suggest “wherein the DCI formatting indicator is an implicit DCI formatting indicator, and obtaining the DCI formatting indicator comprises determining a transmission mode or monitoring format parameter, wherein the determined transmission mode or monitoring format parameter is the implicit DCI format indicator,”  The Office Action asserts that the above-quoted feature of claim 46 is disclosed by paragraph 0091 of Mallik, which states that “the slow PDCCH payload 397 size varies based on, or as function of, a configured transmission mode.”  Mallik does not disclose or suggest that the size of the “slow PDCCH payload,” which the Office Action appears to equate with the “determined transmission mode or monitoring format parameter” of claim 46, is determined and then used as an “implicit DCI formatting indicator.”
In response to applicant’s argument, the Examiner respectfully disagrees.
Mallik discloses that the slow PDCCH payload 397 size varies based on, or as a function of, a configured transmission mode [0091].  Mallik further discloses “So certain DCI formats, as described above, may result in different payload sizes for slow PDCCH portion 397.”  Note that, a PDCCH payload is a DCI format indicator (See [0065], In some examples, two-stage PDCCH with DCI format indicator—e.g., a fast PDCCH payload with SPIB and a slow PDCCH payload)
Regarding claim 51, further recites “obtaining a configuration of a start time for interpreting DCI messages in accordance with the DCI formatting indicator, wherein the steps of receiving the DCI message, obtaining the DCI formatting indicator, and interpreting the DCI message are performed after the start time.” The Office Action relies on paragraph 0070 of Mallik as disclosing the above-quoted features of claim 51.  However, Applicant submits that there is no element described in paragraph 0070 of Mallik that corresponds to the “configuration of a start time for interpreting DCI messages in accordance with the DCI formatting indicator,” and no disclosure of performing operations “after the start time.”
In response to applicant’s argument (See Allowable Subject Matter below) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 39-50, 53-64 and 66 are rejected under 35 U.S.C. §103 as being unpatentable over Mallik et al. (US 20160128028 A1) hereinafter “Mallik” in view of Sorrentino et al. (US 20120182944 A1) hereinafter “Sorrentino” 
As per claim 39, Mallik discloses a method performed by a wireless device for receiving and interpreting a Downlink Control Information, DCI, message, the method comprising: 
receiving, from a base station, a configuration of a DCI formatting indicator size (Mallik, [0088], A base station 105 (FIGS. 1 and 2), or other network entity, may configure a two-stage PDCCH with a DCI flag and potentially a DCI size indicator)
Mallik does not explicitly disclose wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size.
Sorrentino discloses wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size (Sorrentino, [0020], DCI format 0 has the same size for the control signaling message as the "compact" downlink assignment DCI format 1A) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Sorrentino related to wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size and have modified the teaching of Mallik to improve data rates and reliability ([0002])
Mallik in view of Sorrentino disclose receiving a DCI message from the base station (Mallik, [0088], A base station 105 (FIGS. 1 and 2), or other network entity, may configure a two-stage PDCCH with a DCI flag)
obtaining the DCI formatting indicator for the DCI message, wherein the DCI formatting indicator is a configurably sized indicator related to a flexible-interpretation DCI format, wherein the flexible-interpretation DCI format is a DCI format for which bits are interpreted differently based on the DCI formatting indicator (Mallik, [0089], For example, the flag may be appended to each fast PDCCH portion 396 in each TTI and may be a single-bit value where a “1” value indicates that the TTI includes a slow PDCCH portion 397 and a “0” value indicates that the TTI does not include a slow PDCCH portion 397)
and interpreting the DCI message in accordance with the DCI formatting indicator (Mallik, [0060], The size and format of the DCI messages can differ depending on the type and amount of information that is carried by the DCI)

As per claim 40, Mallik in view of Sorrentino disclose the method of claim 39 wherein receiving the configuration of the DCI formatting indicator size comprises receiving the configuration of the DCI formatting indicator size via higher layering signaling (Mallik, [0065], configured by higher layers (e.g., radio resource control (RRC), etc.) 

As per claim 41, Mallik in view of Sorrentino disclose the method of claim 39 wherein the DCI formatting indicator is an explicit indicator (Mallik, [0065], two-stage PDCCH with DCI format indicator—e.g., a fast PDCCH payload with SPIB and a slow PDCCH payload)

As per claim 42, Mallik in view of Sorrentino disclose the method of claim 39 wherein the DCI formatting indicator is comprised in the DCI message, and obtaining the DCI formatting indicator comprises obtaining the DCI formatting indicator from the DCI message (Mallik, [0088], may configure a two-stage PDCCH with a DCI flag and potentially a DCI size indicator) 

As per claim 43, Mallik in view of Sorrentino disclose the method of claim 39 wherein the DCI formatting indicator is an implicit indicator (Mallik, [0061], DCI messages using its C-RNTI.  Note that, the C-RNTI is the implicit DCI indicator) 

As per claim 44, Mallik in view of Sorrentino disclose the method of claim 39 wherein the DCI formatting indicator is an implicit DCI formatting indicator, and obtaining the DCI formatting indicator comprises determining a Radio Network Temporary Identifier, RNTI, used for the DCI message, wherein the RNTI is the implicit DCI formatting indicator (Mallik, [0061], DCI messages using its C-RNTI.  Note that, the C-RNTI is the implicit DCI indicator)

As per claim 45, Mallik in view of Sorrentino disclose the method of claim 39 wherein the DCI formatting indicator is an implicit DCI formatting indicator, and obtaining the DCI formatting indicator comprises determining a Control Region Set, CORESET, or search space in which the DCI message is received, wherein the determined CORESET or search space is the implicit DCI formatting indicator (Mallik, [0061], during which search spaces are randomly decoded until the DCI is detected)

As per claim 46, Mallik in view of Sorrentino disclose the method of claim 39 wherein the DCI formatting indicator is an implicit DCI formatting indicator, and obtaining the DCI formatting indicator comprises determining a transmission mode or monitoring format parameter, wherein the determined transmission mode or monitoring format parameter is the implicit DCI formatting indicator (Mallik, [0091], the slow PDCCH payload 397 size varies based on, or as a function of, a configured transmission mode. So certain DCI formats, as described above, may result in different payload sizes for slow PDCCH portion 397)

As per claim 47, Mallik in view of Sorrentino disclose the method of claim 39 wherein obtaining the DCI formatting indicator comprises determining Cyclic Redundancy Check, CRC, masking for a CRC of the DCI message (Mallick, [0061], descramble all potential DCI messages using its C-RNTI, and perform a CRC check to determine whether the attempt was successful), wherein the DCI formatting indicator is embedded into the CRC masking (Mallick, [0061], CRC bits attached to each DCI may be scrambled based on the C-RNTI)

As per claim 48, Mallik in view of Sorrentino disclose the method of claim 39 wherein the DCI formatting indicator is a combination of an explicit indicator and an implicit indicator (Mallick, [0061], descramble all potential DCI messages using its C-RNTI, and perform a CRC check to determine whether the attempt was successful)

As per claim 49, Mallik in view of Sorrentino disclose the method of claim 48 wherein: the explicit indicator is comprised in the DCI message; and the implicit indicator is: a Radio Network Temporary Identifier, RNTI, used for the DCI message, a Control Region Set, CORESET, or search space in which the DCI message is received, an indicator embedded into a Cyclic Redundancy Check, CRC, masking for a CRC of the DCI message, or a transmission mode or monitoring format parameter (Mallik, [0091], the slow PDCCH payload 397 size varies based on, or as a function of, a configured transmission mode)

As per claim 50, Mallik in view of Sorrentino disclose the method of claim 39 wherein interpreting the DCI message in accordance with the DCI formatting indicator comprises: determining a predefined or preconfigured DCI format interpretation for the obtained DCI formatting indicator and interpreting the DCI message in accordance with the predefined or preconfigured DCI format interpretation (Sorrentino, [0146], Such a subset may be statically pre-defined or dynamically defined by use of other signaling protocols)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Sorrentino related to wherein interpreting the DCI message in accordance with the DCI formatting indicator comprises: determining a predefined or preconfigured DCI format interpretation for the obtained DCI formatting indicator and interpreting the DCI message in accordance with the predefined or preconfigured DCI format interpretation and have modified the teaching of Mallik to improve data rates and reliability ([0002])

As per claim 53, Mallik in view of Sorrentino disclose the method of claim 39 wherein interpreting the DCI message in accordance with the DCI formatting indicator comprises: if the DCI formatting indicator is a first value, interpreting the DCI message in accordance with a normal DCI format interpretation; and if the DCI formatting indicator is a second value: determining a predefined or preconfigured DCI format interpretation mapped to the second value of the DCI formatting indicator; and interpreting the DCI message in accordance with the predefined or preconfigured DCI format interpretation (Mallik, [0089], where a “1” value indicates that the TTI includes a slow PDCCH portion 397 and a “0” value indicates that the TTI does not include a slow PDCCH portion 397)

As per claim 54, Mallik in view of Sorrentino disclose the method of claim 39 wherein the DCI message is for a current transmission scheduled for the wireless device, and the method further comprises updating a subset of parameters received in a prior DCI message for a prior transmission scheduled for the wireless device based on information received in the DCI message, as interpreted in accordance with the DCI formatting indicator (Mallik, [0129], values of one or more information fields associated with the second control channel message require updating from previously transmitted values of these one or more information fields)

As per claim 55, Mallik discloses a wireless device for receiving and interpreting a Downlink Control Information, DCI, message, the wireless device comprising: 
one or more receivers (Mallik, [0102], FIG. 5, a receiver 505)
and processing circuitry associated with the one or more receivers (Mallik, [0015], a processor), the processing circuitry configured to cause the wireless device to: 
receive, from a base station, a configuration of a DCI formatting indicator size (Mallik, [0088], A base station 105 (FIGS. 1 and 2), or other network entity, may configure a two-stage PDCCH with a DCI flag and potentially a DCI size indicator)
Mallik does not explicitly disclose wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size.
Sorrentino discloses wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size (Sorrentino, [0020], DCI format 0 has the same size for the control signaling message as the "compact" downlink assignment DCI format 1A) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Sorrentino related to wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size and have modified the teaching of Mallik to improve data rates and reliability ([0002])
Mallik in view of Sorrentino disclose receiving a DCI message from the base station (Mallik, [0088], A base station 105 (FIGS. 1 and 2), or other network entity, may configure a two-stage PDCCH with a DCI flag)
obtain the DCI formatting indicator for the DCI message, wherein the DCI formatting indicator is a configurably sized indicator related to a flexible-interpretation DCI format, wherein the flexible-interpretation DCI format is a DCI format for which bits are interpreted differently based on the DCI formatting indicator (Mallik, [0089], For example, the flag may be appended to each fast PDCCH portion 396 in each TTI and may be a single-bit value where a “1” value indicates that the TTI includes a slow PDCCH portion 397 and a “0” value indicates that the TTI does not include a slow PDCCH portion 397)
interpret the DCI message in accordance with the DCI formatting indicator (Mallik, [0060], The size and format of the DCI messages can differ depending on the type and amount of information that is carried by the DCI)

As per claim 56, Mallik discloses a method performed by a base station for providing Downlink Control Information, DCI, having a flexible-interpretation, the method comprising:
providing, to a wireless device, a configuration of a DCI formatting indicator size (Mallik, [0088], A base station 105 (FIGS. 1 and 2), or other network entity, may configure a two-stage PDCCH with a DCI flag and potentially a DCI size indicator)
Mallik does not explicitly disclose wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size.
Sorrentino discloses wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size (Sorrentino, [0020], DCI format 0 has the same size for the control signaling message as the "compact" downlink assignment DCI format 1A) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Sorrentino related to wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size and have modified the teaching of Mallik to improve data rates and reliability ([0002])
Mallik in view of Sorrentino disclose transmitting a DCI message to the wireless device (Mallik, [0088], A base station 105 (FIGS. 1 and 2), or other network entity, may configure a two-stage PDCCH with a DCI flag)
and providing, to the wireless device, the DCI formatting indicator for the DCI message, wherein the DCI formatting indicator is a configurably sized indicator related to a flexible-interpretation DCI format, wherein the flexible-interpretation DCI format is a DCI format for which bits are interpreted differently based on the DCI formatting indicator (Mallik, [0089], For example, the flag may be appended to each fast PDCCH portion 396 in each TTI and may be a single-bit value where a “1” value indicates that the TTI includes a slow PDCCH portion 397 and a “0” value indicates that the TTI does not include a slow PDCCH portion 397)

As per claim 57, Mallik in view of Sorrentino disclose the method of claim 56 wherein providing the configuration of the DCI formatting indicator size comprises transmitting the configuration of the DCI formatting indicator size to the wireless device via higher layering signaling (Mallik, [0065], configured by higher layers (e.g., radio resource control (RRC), etc.) 

As per claim 58, Mallik in view of Sorrentino disclose the method of claim 56 wherein the DCI formatting indicator is comprised in the DCI message, and providing the DCI formatting indicator comprises providing the DCI formatting indicator in the DCI message (Mallik, [0088], may configure a two-stage PDCCH with a DCI flag and potentially a DCI size indicator) 

As per claim 59, Mallik in view of Sorrentino disclose the method of claim 56 wherein the DCI formatting indicator is an implicit DCI formatting indicator, and providing the DCI formatting indicator comprises transmitting the DCI message using a specific Radio Network Temporary Indicator, RNTI, wherein the specific RNTI is the implicit DCI formatting indicator (Mallik, [0061], DCI messages using its C-RNTI.  Note that, the C-RNTI is the implicit DCI indicator)

As per claim 60, Mallik in view of Sorrentino disclose the method of claim 56 wherein the DCI formatting indicator is an implicit DCI formatting indicator, and providing the DCI formatting indicator comprises transmitting the DCI message within a Control Region Set, CORESET, or search space, wherein the CORESET or search space is the implicit DCI formatting indicator (Mallik, [0061], during which search spaces are randomly decoded until the DCI is detected)

As per claim 61, Mallik in view of Sorrentino disclose the method of claim 56 wherein the DCI formatting indicator is an implicit DCI formatting indicator, and providing the DCI formatting indicator comprises providing, to the wireless device, a configuration of a transmission mode or monitoring format parameter, wherein the configuration of the transmission mode or monitoring format parameter is the implicit DCI formatting indicator (Mallik, [0091], the slow PDCCH payload 397 size varies based on, or as a function of, a configured transmission mode)

As per claim 62, Mallik in view of Sorrentino disclose the method of claim 56 wherein providing the DCI formatting indicator comprises embedding the DCI formatting indicator within a Cyclic Redundancy Check, CRC, masking for a CRC of the DCI message (Mallick, [0061], CRC bits attached to each DCI may be scrambled based on the C-RNTI)

As per claim 63, Mallik in view of Sorrentino disclose the method of claim 56 wherein the DCI formatting indicator is a combination of an explicit indicator and an implicit indicator (Mallick, [0061], descramble all potential DCI messages using its C-RNTI)

As per claim 64, Mallik in view of Sorrentino disclose the method of claim 63 wherein: the explicit indicator is comprised in the DCI message; and the implicit indicator is: a Radio Network Temporary Identifier, RNTI, used for the DCI message, a Control Region Set, CORESET, or search space in which the DCI message is received, an indicator embedded into a Cyclic Redundancy Check, CRC, masking for a CRC of the DCI message, or a transmission mode or monitoring format parameter (Mallik, [0091], the slow PDCCH payload 397 size varies based on, or as a function of, a configured transmission mode)

As per claim 66, Mallik discloses a base station for providing Downlink Control Information, DCI, having a flexible-interpretation, the base station comprising: 
processing circuitry configured to cause the base station to: provide, to a wireless device, a configuration of a DCI formatting indicator size (Mallik, [0088], A base station 105 (FIGS. 1 and 2), or other network entity, may configure a two-stage PDCCH with a DCI flag and potentially a DCI size indicator)
Mallik does not explicitly disclose wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size.
Sorrentino discloses wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size (Sorrentino, [0020], DCI format 0 has the same size for the control signaling message as the "compact" downlink assignment DCI format 1A) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Sorrentino related to wherein a size of a DCI formatting indicator is equal to the DCI formatting indicator size and have modified the teaching of Mallik to improve data rates and reliability ([0002])
Mallik in view Sorrentino disclose transmitting a DCI message to the wireless device (Mallik, [0088], A base station 105 (FIGS. 1 and 2), or other network entity, may configure a two-stage PDCCH with a DCI flag)
and providing, to the wireless device, the DCI formatting indicator for the DCI message, wherein the DCI formatting indicator is a configurably sized indicator related to a flexible-interpretation DCI format, wherein the flexible-interpretation DCI format is a DCI format for which bits are interpreted differently based on the DCI formatting indicator (Mallik, [0089], For example, the flag may be appended to each fast PDCCH portion 396 in each TTI and may be a single-bit value where a “1” value indicates that the TTI includes a slow PDCCH portion 397 and a “0” value indicates that the TTI does not include a slow PDCCH portion 397)

Allowable Subject Matter
Claims 51, 52 and 65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462